Exhibit 10.40

FORM OF NONQUALIFIED STOCK OPTION AGREEMENT

PURSUANT TO THOMAS & BETTS CORPORATION

2008 STOCK INCENTIVE PLAN

A NONQUALIFIED STOCK OPTION is hereby granted, as of the date of grant set forth
in the attached Notice of Grant of Stock Option (the “Date of Grant”), to the
employee identified in the attached Notice of Grant of Stock Option (the
“Optionee”) to purchase the number of shares of Common Stock, par value $.10 per
share, of Thomas & Betts Corporation, a Tennessee corporation (the
“Corporation”), set forth in the Notice of Grant of Stock Option. Such Option is
in all respects subject to the terms, definitions and provisions of the Thomas &
Betts Corporation 2008 Stock Incentive Plan, as attached to the 2008 Proxy
Statement and as amended from time to time thereafter (the “Plan”), which is
incorporated herein by reference.

1. Exercise Price. The exercise price for each share is set forth in the
attached Notice of Grant of Stock Option (being one hundred percent (100%) of
the Fair Market Value of the Common Stock, as determined by the Administrator,
on the date of grant of this Option).

2. Exercise of Option. This Option shall be exercisable in accordance with
provisions of Section 6 of the Plan as follows:

(i) Schedule of Rights to Exercise. The Option shall become exercisable in three
installments in accordance with the following schedule and after the expiration
of the following periods of time:

 

Installment

   Portion of
Option Grant      Period from which
Option Granted  

First

     One-third         12 months   

Second

     One-third         24 months   

Third

     One-third         36 months   

If the Optionee’s Termination of Service occurs prior to the date on which an
installment is scheduled to become exercisable, this Option shall not become
exercisable with respect to such installment(s), except as otherwise provided in
Paragraph 6, 7 or 8.

This Option shall become fully exercisable on a Change in Control if the
Optionee’s Termination of Service has not occurred before the Change in Control.

(ii) Method of Exercise. If the Optionee is not an executive officer, this
Option, to the extent that it is exercisable, may be exercised by logging onto
www.etrade.com and following the instructions on the web site no later than the
expiration date of the Option (as determined under Paragraphs 4 through 9). If
the Optionee is an executive officer, this Option may be exercised, to the
extent that it is exercisable, by the Optionee through a broker-facilitated
transaction no later than the expiration date of the Option (as determined under
Paragraphs 4 through 9).

(iii) Restrictions on Exercise. This Option may not be exercised if the issuance
of the shares upon such exercise would constitute a violation of any applicable
federal or state securities or other law or regulation. As a condition to the
exercise of this Option, the Corporation may require the person exercising this
Option to make any representation and warranty to the Corporation as may be
required by any applicable law or regulation.



--------------------------------------------------------------------------------

3. Non-transferability of Option. This Option may not be transferred by the
Optionee other than by will or by the laws of descent and distribution. During
the lifetime of the Optionee, this Option shall be exercisable only by the
Optionee, or by a duly appointed legal representative.

4. Term of Option. This Option may not be exercised more than ten years from the
Date of Grant and may be exercised during such term only in accordance with the
Plan and the terms of this Agreement. As set forth in Section 15 of the Plan and
Paragraphs 5, 7 and 8, this Option may terminate prior to the scheduled
expiration date.

5. Termination of Service for a Reason Other Than Retirement, Disability or
Death. If the Optionee’s Termination of Service occurs for any reason other than
Retirement, disability or death, this Option may be exercised by the Optionee at
any time on or before the earlier of (i) the last day of the term of the Option
under Paragraph 4, or (ii) ninety days after the date of such Termination of
Service. This Option may be exercised during this period by the Optionee to the
extent it has become exercisable under Paragraph 2 on the date of the Optionee’s
Termination of Service, and shall terminate on the date of the Optionee’s
Termination of Service to the extent it has not become exercisable under
Paragraph 2 on the date of Termination of Service.

6. Retirement. If the Optionee’s Termination of Service occurs as a result of
Retirement, (a) this Option will continue to become exercisable in accordance
with the schedule set forth in Paragraph 2 (to the extent not exercisable on the
date of such Termination of Service), and (b) the Optionee may exercise this
Option, to the extent that it is exercisable, at any time on or before the last
day of the term of the Option under Paragraph 4.

7. Disability. If the Optionee becomes disabled (within the meaning of Code
§22(e)(3)) and the Optionee’s Termination of Service occurs as a result of the
disability, this Option may be exercised by the Optionee at any time on or
before the earlier of (i) the last day of the term of the Option under Paragraph
4, or (ii) twenty four months from the date of the Optionee’s Termination of
Service. This Option may be exercised during this period with respect to all
shares covered by the Option even if 36 months have not elapsed since the Date
of Grant. In the event of the Optionee’s legal disability, the Option may be
exercised by the Optionee’s legal representative.

8. Death. If the Optionee’s Termination of Service occurs as a result of death
or the Optionee dies before the end of the exercise period described in
Paragraph 5, 6 or 7 (as applicable), this Option may be exercised by the
Optionee’s estate, personal representative, or beneficiary who acquired the
right to exercise the Option by bequest or inheritance or by reason of the death
of the Optionee. Such post-death exercise may occur at any time on or before the
earlier of (i) the last day of the term of the Option under Paragraph 4, or
(ii) twelve months from the date of the Optionee’s death. If the Optionee’s
Termination of Service occurs as a result of death, this Option may be exercised
during this period with respect to all shares covered by the Option even if 36
months have not elapsed since the Date of Grant. If the Optionee’s Termination
of Service occurs for a reason other than death, this Option may be exercised
during this period to the extent it was exercisable on the date of the
Optionee’s death.

9. Quiet Period. If the last day on which the Optionee (or the Optionee’s legal
representative, estate, personal representative or beneficiary) may exercise the
Option under Paragraph 5, 7 or 8 falls within a Quiet Period, the period during
which the Option may be exercised shall be extended until the earlier of
(i) ninety days after the date the Quiet Period ends, or (ii) the last day of
the term of the Option under Paragraph 4.

 

2



--------------------------------------------------------------------------------

10. Successors. The terms of this Option shall be binding upon the heirs,
personal representatives and successors of the Optionee and upon the Corporation
and its successors and assigns.

11. Withholding of Taxes. The obligation of the Corporation to deliver shares of
Common Stock upon the exercise of the Option is subject to applicable federal,
state and local tax withholding requirements.

12. Governing Law. This Option shall be construed and enforced in accordance
with the laws of the State of Tennessee (without regard to principles of
conflicts of laws), except to the extent such laws are preempted by federal law.

13. Termination Protection Agreement. Notwithstanding any provision of the Plan
or any other provision of this Agreement (including the Optionee Acknowledgment
set forth in the Notice of Grant of Stock Option) to the contrary, this Option
shall be subject to the provisions of the Termination Protection Agreement, if
any, in effect between the Optionee and the Corporation.

 

3